DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9-10, 13-14, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guzman et al. (US 2013/0204888 A1), hereinafter “Guzman”, and in view of Goyal et al. (US 2020/0322347 A1), hereinafter “Goyal”. 

As per claim 1, Guzman teaches an apparatus for profile reconciliation in a group-based communication system, the apparatus comprising at least one processor and at least one memory, the at least one memory having computer-coded instructions stored thereon, where the computer-coded instructions, in execution with the at least one processor configure the apparatus to:
“identify an identity association between a source profile and a destination profile, wherein the source profile and the destination profile are associated with a same user identifier of the group-based communication system” at [0024]-[0025];
(Guzman teaches single user can have an account on each of a plurality of communication services such as email, instant messaging, chat services. A single user can have one or more user identifiers across multiple electronic communication service and can have multiple user identifiers on a single service. Account or account address for a single user on different services might or might not have the same user identifier) 
“based at least in part on the identity association, perform a cross-profile communication history integration between the source profile and the destination profile, wherein performing the cross-profile communication history integration causes the apparatus to: identify a source communication history stream associated with the source profile and a destination communication history stream associated with the destination profile” at [0026], [0091], [0096]-[0104];
(Guzman teaches a unified messaging application can allow a user to access, from within a single user interface, all of the electronic communication services on which she has accounts. The user has requested the communication history with another user. In response to receiving the user’s request, the user device obtains communication session files between the user and the other user. The files can be obtained for any electronic communication service that the requesting user has used to communicate with the other person. Different files can be obtained for difference services, and one or more files can be obtained from the same services. In the example of Fig. 9, the communication history includes three communication session files: a chat session file from an instant message service 910, an instant message/VOIP service 915 and a text message (SMS) service 920) 
“integrate one or more source communication data objects of the source communication history stream into one or more destination communication data objects of the destination communication history stream based at least in part on temporal markers associated with the one or more source communication data objects and the one or more destination communication data objects” at [0091]-[0095] and Fig. 9;
(Guzman teaches the unified messaging app 145 can arrange individual communications from the communication session files in an order (e.g., a chronological order) such that the generated page displays the communication history in the order in which the communications between the two users took place. Each communication line (corresponding to a message) in a communication session file can have a timestamp indicating when that message was sent. Based on the timestamps, unified messaging app 145 can sort the communication lines from all the communication session files across the different communication services and present a single page with the entire communication history arranged in chronological order) 
Guzman does not explicitly teach: “in response to completing the cross-profile communication history integration between the source profile and the destination profile, deactivate the source profile” as claimed. However, Goyal teaches at [0023] a method for managing guest profiles and member profiles including the step that in response to the guest associated with the guest profile being promoted to a more established status, the membership information is entered as a new profile and the previously created guest profile is deleted. Thus, it would have been obvious to one of ordinary skill in the art to combine Goyal with Guzman’s teaching by combining user profiles and deleting/deactivating unused profiles to make it easier for user to manage a single user profile instead of multiple profiles.

As per claim 2, Guzman and Goyal teach the apparatus of claim 1 discussed above. Goyal also teaches:  wherein “the source profile has a limited access privilege with respect to the group-based communication system; and the destination profile has full access privilege with respect to the group-based communication system” at [0023].

	As per claim 5, Guzman and Goyal teach the apparatus of claim 1 discussed above. Goyal also teaches: “based at least in part on the identify association, modify a source ownership indicator of content data associated with the source profile to enable transfer of ownership of the content data to the destination profile” at [0041]-[0046].
	As per claim 6, Guzman and Goyal teach the apparatus of claim 1 discussed above. Guzman also teaches “generate a destination stream communication interface for the destination communication history stream, wherein the destination stream communication interface is configured to at least one of: be accessible by a client device associated with the destination profile; or display the destination communication history stream” at [0091]-[0095] and Fig. 9.

Claims 9-10, 13-14, 16-17, 20 recite similar limitations as in claims 1-2, 5-6 and are therefore rejected by the same reasons.

Allowable Subject Matter
Claims 3-4, 7-8, 11-12, 15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 24, 2022